An appeal can not be taken from a judgment of a justice of the peace rendered upon a default.Assumpsit brought before a justice of the peace, and appealed by the defendant to the Superior Court for Litchfield County, and reserved upon a finding of facts for the advice of this court.“The plaintiff appeared; and the defendant being three times called made default of appearance. Whereupon it is *240considered by this court that the plaintiff recover of the defendant the sum of $89.56 debt, together with his costs taxed at $12.82, The defendant moves an appeal to the Superior Court to be liolden at Litchfield on, &c., and offers sufficient bond for prosecution, with surety; which appeal is allowed.”The court held (all the judges concurring) that an appeal could not be taken after a default, and advised the Superior Court that the case be stricken from the docket.